Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 05/19/2022.
Claims 1-30 are currently pending.
Claims 1-17, 19, 23-24 and 26-30 are rejected.
Claims 18, 20-22 and 25 are objected to
Claims 1 and 28-30 are independent claims.
	
Claim Objection
6. 	Claims 3-4, 8, 11 and 13 are objected to because of the following informalities: “a RRC” should be “an RRC”.  Appropriate correction are required.
7. 	Claims 12-13 are objected to because of the following informalities: “a TA” should be “a Timing Advance (TA)”.  Appropriate correction are required.
8. 	Claim 18 is objected to because of the following informalities: “a new TA” should be “a new Timing Advance (TA)”.  Appropriate correction are required.

Claim Rejections - 35 USC § 112
9. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. 	Claims 1-25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small data transmissions” in claims 1, 6-7, 10, 20, 24-25 and 28-30 is a relative term which renders the claim indefinite. The term “small data transmissions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-5, 8-9, 11-19, 21-23 and 27 depend on claim 1, thus they are rejected for the same reason.

Claim Interpretation
11. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12. 	The claim 29 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: means for receiving, means for determining in claim 29.

13. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It would have been obvious to one of ordinary skill in the art to conclude that means for receiving is a receiver. Therefore, means for receiving is definite.

Claim Rejections - 35 USC § 112
14. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15. 	Claim limitation “means for determining in claim 29” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claim 29 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
16. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19. 	Claims 1-17, 19, 23-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tachun Kim et al. (US 2022/0232659 A1), hereinafter Tachun, in view of Jachyung Kim et al. (US 2022/0240341 A1), hereinafter, Jachyung.
For claim 1, Tachun teaches an apparatus configured for wireless communication, comprising: 
at least one processor (Tachun, Fig. 15 item 1518.); and 
a memory (Tachun, Fig. 15 item 1524.) coupled to the at least one processor, wherein the at least one processor is configured to: 
receive a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions (Tachun, Fig. 26 and paragraph 497 teach receiving PUR configuration from base station for initiating UP SDT.); 
to trigger a PUR configuration release for the PUR configuration (Tachun, Fig. 26 and paragraph 497 teach transmitting RRC resume request to the base station.); and 
 	receive a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message (Tachun, Fig. 26 and paragraph497 teach receiving RRC release message from the base station based on the received RRC resume request.).
Jachyung also teaches receive a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration (Jachyung, Fig. 31 and paragraph 388 teaches PUR configuration transmission.); 
 	determine a PUR configuration release trigger for the PUR configuration (Jachyung, Fig. 31 and paragraph 439 teaches When a PUR skipping counter is used to count whether PUR transmission is impossible during given time duration not for a PUR release, as long as the base station/network can detect (and/or successful decoding) or succeed in PUR transmission for confirming a PUR configuration update in a next PUR resource, the PUR skipping counter may not count the next PUR resource as a PUR skipping event.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tachun with Jachyung to have receive a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions; determine a PUR configuration release trigger for the PUR configuration; and receive a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message. Because both Tachun and Jachyung PUR configuration release, Jachyung explicitly teach PUR configuration release trigger which is PUR skipping counter.
For claim 2, Tachun and Jachyung further teach the apparatus of claim 1, wherein the at least one processor is further configured to: release the PUR configuration based on the PUR configuration release trigger (Tachun, Fig. 26 and paragraph 497 teach receiving RRC release message based on the RRC resume request sent.), wherein at least one of the configuration message or the configuration release message comprise a Radio Resource Control (RRC) message (Tachun, Fig. 26 and paragraph 497 teach receiving RRC release message.).
For claim 3, Tachun and Jachyung further teach the apparatus of claim 1, wherein the PUR configuration comprises preconfigured uplink resources, wherein the configuration message comprises a Radio Resource Control (RRC) release message, wherein, to receive the configuration message, the at least one processor is configured to receive the configuration message comprising the RRC release message in a RRC inactive mode, and wherein the RRC release message is configured to reconfigure or release the preconfigured uplink resources (Tachun, Fig. 26 and paragraph 497 teach wireless device receives RRC release, PUR configuration, then transmits RRC resume request, then receives RRC release message.).
For claim 4, Tachun and Jachyung further teach the apparatus of claim 1, wherein the PUR configuration comprises preconfigured uplink resources, wherein the configuration release message comprises a Radio Resource Control (RRC) release message, and wherein, to receive the configuration message, the at least one processor is configured to receive the configuration message comprising the RRC release message in a RRC inactive mode, and wherein the RRC release message is configured to reconfigure or release the preconfigured uplink resources (Tachun, Fig. 26 and paragraph 497 teach wireless device receives RRC release, PUR configuration, then transmits RRC resume request, then receives RRC release message.).
For claim 5, Tachun and Jachyung further teach the apparatus of claim 1, wherein, prior to the determination of the PUR configuration release trigger, the at least one processor is further configured to: receive one or more Synchronization Signal Block (SSB) transmissions; and transmit, during a particular PUR transmit opportunity corresponding to a first PUR transmit occasion based on a particular SSB of the one or more SSBs, first small data based on the PUR configuration.  (Tachun, Fig. 26 and paragraph 183 teach The UE may determine the preamble based on the one or more RACH parameters provided in the configuration message 1310. For example, the UE may determine the preamble based on a pathloss measurement, an RSRP measurement, and/or a size of the Msg 3 1313. As another example, the one or more RACH parameters may indicate: a preamble format; a maximum number of preamble transmissions; and/or one or more thresholds for determining one or more preamble groups (e.g., group A and group B). A base station may use the one or more RACH parameters to configure the UE with an association between one or more preambles and one or more reference signals (e.g., SSBs and/or CSI-RSs). If the association is configured, the UE may determine the preamble to include in Msg 1 1311 based on the association. The Msg 1 1311 may be transmitted to the base station via one or more PRACH occasions. The UE may use one or more reference signals (e.g., SSBs and/or CSI-RSs) for selection of the preamble and for determining of the PRACH occasion. One or more RACH parameters (e.g., ra-ssb-OccasionMskIndex and/or ra-OccasionList) may indicate an association between the PRACH occasions and the one or more reference signals.).
For claim 6, Tachun and Jachyung further teach the apparatus of claim 5, wherein the at least one processor is further configured to: transmit, during the particular PUR transmit opportunity corresponding to a second PUR transmit occasion based on a second particular SSB of the one or more SSBs, second small data based on the PUR configuration (Tachun, Fig. 27 and paragraph 498 teach transmitting 2nd small data transmission after receiving Msg 4 (RRC release(2nd suspend configuration(2nd NCC, 2nd resume ID)). See also paragraph 183.).
For claim 7, Tachun and Jachyung further teach the apparatus of claim 6, wherein the first and second PUR transmit occasions are PUSCH transmit occasions, and wherein, to transmit the first and second small data, the at least one processor is configured to transmit the first and second small data while in a Radio Resource Control (RRC) inactive state (Tachun, Fig. 27 and paragraph 498 teach transmitting 1st small data transmission while in RRC inactive state. See also paragraph 183.).
For claim 8, Tachun and Jachyung further teach the apparatus of claim 1, wherein, prior to the receipt of the configuration message, the at least one processor is further configured to: receive Radio Resource Control (RRC) signaling indicating a change in RRC status; and transition from a RRC connected stated to a RRC inactive state based on the RRC signaling (Tachun, Fig. 26 and paragraph 497 teach receiving Msg4(RRC release (DL data)) for suspending RRC connection to RRC inactive state.).
For claim 9, Tachun and Jachyung further teach the apparatus of claim 1, wherein, prior to the receipt of the configuration message, the at least one processor is further configured to: transmit a Random Access Channel (RACH) preamble message; and receive a RACH response message responsive to the RACH preamble message (Tachun, Fig. 13C teaches transmitting a Random Access Channel (RACH) preamble and receiving a RACH response message responsive to the RACH preamble message. See also Fig. 26 paragraph 497.).
For claim 10, Tachun and Jachyung further teach the apparatus of claim 9, wherein, prior to the receipt of a Radio Resource Control (RRC) message including the configuration message, the at least one processor is further configured to: transmit a PUR configuration request message based on determining that the at least one processor has small data to transmit (Tachun, Fig. 27 and paragraph 498 teach prior to the receipt of a MSG 4(RRC release), transmitting a Msg3(RRC resume request) for transmitting 1st small data transmission.).
For claim 11, Tachun and Jachyung further teach the apparatus of claim 10, wherein the configuration release message is a RRC message or a MAC CE, and wherein the configuration message is a RRC message or MAC CE (Tachun, Fig. 26 and paragraph 497 teach wireless device receives RRC release, PUR configuration, then transmits RRC resume request, then receives RRC release message.).
For claim 12, Tachun and Jachyung further teach the apparatus of claim 1, wherein the PUR configuration release trigger is a UE based trigger, and wherein the UE based trigger includes a TA timer condition, a number of PUR transmit opportunity condition, a UE based trigger signal, a Random Access Channel (RACH) procedure condition, or a listen before talk (LBT) failure condition (Tachun, Fig. 27 and paragraph 498 teach transmitting RRC resume request after initiating UP SDT and sending UP small data.).
For claim 13, Tachun and Jachyung further teach the apparatus of claim 1, wherein the PUR configuration release trigger is a network based trigger, and wherein the network based trigger includes a TA timer condition, a network configured counter condition, or a RRC message (Tachun, Fig. 27 and paragraph 498 teach base station receives RRC resume request. See also paragraph 457.).
For claim 14, Tachun and Jachyung further teach the apparatus of claim 1, wherein the PUR configuration indicates a number of PUR configured transmit occasions and a periodicity of the PUR configured transmit occasions (Tachun, Fig. 27 and paragraphs 457-466 teach The PUR configuration parameters may comprise at least one of: [0458] an indication to setup or release PUR configuration parameters; [0459] number of PUR occasions; [0460] PUR resource identifier (PUR-RNTI); [0461] value of the time offset for a first PUR occasion (PUR start time); [0462] periodicity of PUR resource (PUR periodicity); [0463] duration of PUR response window (PUR response window time); [0464] threshold(s) of change in serving cell RSRP in dB for TA validation (PUR change threshold(s)) where the thresholds comprise RSRP increase threshold and RSRP decrease threshold; [0465] value of time alignment timer for PUR; and/or [0466] physical configuration parameters for PUR..).
For claim 15, Tachun and Jachyung further teach the apparatus of claim 1, wherein the PUR configuration includes one PUR transmit occasion or multiple PUR transmit occasions (Tachun, Fig. 27 and paragraphs 457-466 teach The PUR configuration parameters may comprise at least one of: [0458] an indication to setup or release PUR configuration parameters; [0459] number of PUR occasions; [0460] PUR resource identifier (PUR-RNTI); [0461] value of the time offset for a first PUR occasion (PUR start time); [0462] periodicity of PUR resource (PUR periodicity); [0463] duration of PUR response window (PUR response window time); [0464] threshold(s) of change in serving cell RSRP in dB for TA validation (PUR change threshold(s)) where the thresholds comprise RSRP increase threshold and RSRP decrease threshold; [0465] value of time alignment timer for PUR; and/or [0466] physical configuration parameters for PUR..).
For claim 16, Tachun and Jachyung further teach the apparatus of claim 15, wherein the PUR configuration includes the multiple PUR transmit occasions, and wherein the multiple PUR transmit occasions include a finite number of transmit occasions (Tachun, Fig. 27 and paragraph 451 teach For the PUR transmission, a UE may transmit PUR configuration request message to a base station where the PUR configuration request message may comprise at least one of: [0452] requested number of PUR occasions where the number may be one or infinite; [0453] requested periodicity of PUR; [0454] requested transport block size (TBS) for PUR; and/or [0455] requested time offset for a first PUR occasion.).
For claim 17, Tachun and Jachyung further teach the apparatus of claim 15, wherein the PUR configuration includes the multiple PUR transmit occasions, wherein the multiple PUR transmit occasions include unlimited PUR transmit occasions, and wherein the unlimited PUR transmit occasions are indicated by a first value that indicates an infinite amount of transmit occasions or the unlimited PUR occasions are indicated by a lack of indication for an amount of transmit occasions (Tachun, Fig. 27 and paragraph 451 teach For the PUR transmission, a UE may transmit PUR configuration request message to a base station where the PUR configuration request message may comprise at least one of: [0452] requested number of PUR occasions where the number may be one or infinite; [0453] requested periodicity of PUR; [0454] requested transport block size (TBS) for PUR; and/or [0455] requested time offset for a first PUR occasion.).
For claim 19, Tachun and Jachyung further teach the apparatus of claim 1, wherein the at least one processor is further configured to: transmit a PUR release request message, the PUR release request message configured to indicate release of the PUR configuration (Tachun, Fig. 26 and paragraph 497 teach transmit Msg3(RRC resume request (1st resume ID, 1st resume MAC-I), 1st UL data).).
For claim 23, Tachun and Jachyung further teach the apparatus of claim 19, wherein the PUR release request message includes or corresponds to a Radio Resource Control (RRC) message (Tachun, Fig. 26 and paragraph 497 teach transmit Msg3(RRC resume request (1st resume ID, 1st resume MAC-I), 1st UL data).).
For claim 24, Tachun and Jachyung further teach the apparatus of claim 1, wherein the at least one processor is further configured to switch to a Random Access Channel (RACH) procedure for small data transmission based on a lack of uplink resources, expiration of a timer, one or more other conditions, or a combination thereof (Tachun, Fig. 26 and paragraph 496 teach Based on not receiving any downlink message until the PUR response window timer being expired, the UE in an RRC idle state or an RRC inactive state may consider the small data transmission using PUR being failed. Based on considering the small data transmission using PUR being failed, the UE may perform random access procedure. For example, the random access procedure may comprise EDT RACH procedure.).
For claim 28, Tachun teaches a method of wireless communication performed by an apparatus, comprising: 
receiving a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions (Tachun, Fig. 26 and paragraph 497 teach receiving PUR configuration from base station for initiating UP SDT.); 
to trigger a PUR configuration release for the PUR configuration (Tachun, Fig. 26 and paragraph 497 teach transmitting RRC resume request to the base station.); and 
 	receiving a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message (Tachun, Fig. 26 and paragraph497 teach receiving RRC release message from the base station based on the received RRC resume request.).
Jachyung also teaches receiving a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration (Jachyung, Fig. 31 and paragraph 388 teaches PUR configuration transmission.); 
 	determining a PUR configuration release trigger for the PUR configuration (Jachyung, Fig. 31 and paragraph 439 teaches When a PUR skipping counter is used to count whether PUR transmission is impossible during given time duration not for a PUR release, as long as the base station/network can detect (and/or successful decoding) or succeed in PUR transmission for confirming a PUR configuration update in a next PUR resource, the PUR skipping counter may not count the next PUR resource as a PUR skipping event.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tachun with Jachyung to have receiving a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions; determining a PUR configuration release trigger for the PUR configuration; and receiving a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message. Because both Tachun and Jachyung PUR configuration release, Jachyung explicitly teach PUR configuration release trigger which is PUR skipping counter.
For claim 29, Tachun teaches an apparatus (Tachun, Fig. 15) configured for wireless communication, comprising: 
means for receiving (Tachun, Fig. 15 item 1522.) a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions (Tachun, Fig. 26 and paragraph 497 teach receiving PUR configuration from base station for initiating UP SDT.); 
means for triggering (Tachun, Fig. 15 item 1518.)a PUR configuration release for the PUR configuration (Tachun, Fig. 26 and paragraph 497 teach transmitting RRC resume request to the base station.); and 
 	means for receiving a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message (Tachun, Fig. 26 and paragraph497 teach receiving RRC release message from the base station based on the received RRC resume request.).
Jachyung also teaches receive a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration (Jachyung, Fig. 31 and paragraph 388 teaches PUR configuration transmission.); 
 	determine a PUR configuration release trigger for the PUR configuration (Jachyung, Fig. 31 and paragraph 439 teaches When a PUR skipping counter is used to count whether PUR transmission is impossible during given time duration not for a PUR release, as long as the base station/network can detect (and/or successful decoding) or succeed in PUR transmission for confirming a PUR configuration update in a next PUR resource, the PUR skipping counter may not count the next PUR resource as a PUR skipping event.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tachun with Jachyung to have receive a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions; determine a PUR configuration release trigger for the PUR configuration; and receive a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message. Because both Tachun and Jachyung PUR configuration release, Jachyung explicitly teach PUR configuration release trigger which is PUR skipping counter.
For claim 30, Tachun teaches a non-transitory, computer-readable medium storing instructions that, when executed by a processor (Tachun, Fig. 15 item 1518), cause the processor to perform operations comprising: 
receiving, by a user equipment (UE), a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions (Tachun, Fig. 26 and paragraph 497 teach receiving PUR configuration from base station for initiating UP SDT.); 
to trigger a PUR configuration release for the PUR configuration (Tachun, Fig. 26 and paragraph 497 teach transmitting RRC resume request to the base station.); and 
 	receiving a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message (Tachun, Fig. 26 and paragraph497 teach receiving RRC release message from the base station based on the received RRC resume request.).
Jachyung also teaches receive a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration (Jachyung, Fig. 31 and paragraph 388 teaches PUR configuration transmission.); 
 	determine a PUR configuration release trigger for the PUR configuration (Jachyung, Fig. 31 and paragraph 439 teaches When a PUR skipping counter is used to count whether PUR transmission is impossible during given time duration not for a PUR release, as long as the base station/network can detect (and/or successful decoding) or succeed in PUR transmission for confirming a PUR configuration update in a next PUR resource, the PUR skipping counter may not count the next PUR resource as a PUR skipping event.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tachun with Jachyung to have receive a configuration message, wherein the configuration message includes a preconfigured uplink resource (PUR) configuration for small data transmissions; determine a PUR configuration release trigger for the PUR configuration; and receive a configuration release message configured to release the PUR configuration based on the PUR configuration release trigger, wherein the PUR configuration release trigger includes receipt of the configuration release message. Because both Tachun and Jachyung PUR configuration release, Jachyung explicitly teach PUR configuration release trigger which is PUR skipping counter.

20. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Tachun Kim et al. (US 2022/0232659 A1), hereinafter Tachun, in view of Jachyung Kim et al. (US 2022/0240341 A1), hereinafter, Jachyung and Bharat Shrestha et al. (US 2022/0167438 A1), hereinafter Shrestha.
For claim 26, Tachun and Jachyung teach all the limitation of parent claim 1. Tachun and Jachyung do not explicitly teach the small data transmissions each include a quantity of bytes less than a threshold, and wherein the threshold is 1000 bytes or less.
	However, Shrestha explicitly teaches the small data transmissions each include a quantity of bytes less than a threshold, and wherein the threshold is 1000 bytes or less (Shrestha, Fig. 2 and paragraph36 teach as such, EDT achieves data transmission without resuming an RRC connection. In some implementations, a small data transmission can be appropriate for EDT transmissions if the data does not exceed a predetermined threshold, e.g., transmissions that are less than N bytes, where N is a predetermined value, e.g., 100, 128, 256, 512, and 1024. Other values for N are possible.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tachun and Jachyung with size of SDT taught in Shrestha because they all teach SDT, Shrestha explicitly defined the size of SDT.

21. 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable Tachun Kim et al. (US 2022/0232659 A1), hereinafter Tachun, in view of Jachyung Kim et al. (US 2022/0240341 A1), hereinafter, Jachyung and Shailesh Maheshwari et al. (US 2012/0099525 A1), hereinafter Maheshwari.
For claim 27, Tachun and Jachyung teach all the limitation of parent claim 1. Tachun and Jachyung do not explicitly teach wherein PUR configuration is per radio bearer.
	However, Maheshwari explicitly teaches wherein PUR configuration is per radio bearer (Maheshwari, paragraph 45 teaches the receiving node is configured to trigger a synchronization message whenever `X` number of HFN rollovers are detected on a given radio bearer (DRB), where `X` can be a static value or configured through a RRC configuration message, either per radio bearer or common value for all the radio bearers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Tachun and Jachyung with wherein PUR configuration is per radio bearer taught in Maheshwari because they all teach RRC configuration, Maheshwari explicitly teaches RRC configuration per radio bearer.

Allowable Subject Matter
22. 	Claims 18, 20-22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 112 issues) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412